Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

DETAILED ACTION
	This Office Action is in response to the amendment filed on 08/12/2022.
	Currently, claims 12-16 and 18-22 are pending.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/13/2022 has been considered by the examiner.  The office notes a duplicate on the IDS was struck through.  

Claim Objections
Claim 13 is objected to because of the following informalities:  “the” on both instances in the last two lines of the claim in “the first layers” and “the second layers” should be omitted for proper consistency and grammar.  Appropriate correction is required.  




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Or

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 12 and 16 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Takamoto et al. (“Takamoto” Takamoto, T. “Multijunction solar cell Technologies – High efficiency, Radiation Resistance, and concentrator applications” 3rd World Conf. on Photo. Ene. Conv. 06/28/2004 pp. 581-586).  
As to claim 12, Takamoto shows a semiconductor device (see page 582, sections 2.2 and 2.3 for all citations and note that these sections set forth two main genuses of embodiments, one being Ge substrate/(In)GaAs/InGaP and another where they put the InGaP down on the Ge first so that the stack is Ge/InGaP/(In)GaAs, with both having 1% In, aka .01, added to the GaAs in section 2.3; note the office will be using the embodiment with the (In)GaAs put down on the Ge first for this grounds of rejection and not using the one with the InGaP put down first to avoid confusion) comprising: 
a substrate comprising a layer made of Ge (see Ge substrate material of the Ge/(In)GaAs/InGaP embodiment)
and a semiconductor multilayer structure (see the (In)GaAs/InGaP embodiment) comprising: 
at least one first layer comprising a material selected from a group consisting of: 
AlxGai-xAs, wherein x is approximately 0.6, AlxGa1-x-yInyAs wherein 0<= x <= 0.6 and 0<=y<=0.02 (basically with x=0 and y=0.01, or 1%, this will be GaAs with 1% In added to make (In)GaAs), or some others, wherein for any material a sum of the contents of all group-III elements equals 1 and a sum of the contents of all group-V elements equals 1 (note the layer is (In)GaAs here with them being understood to be .01+.99=1 and 1 for the group III and group V materials in this context respectively); and 
at least one second layer comprising a material selected from a group consisting of GaInAsNSb, GaInAsN, AlGaInAsNSb, AlGaInAsN, GaAs, GaInAs, GaInAsSb, GaInNSb, GaInP (note the InGaP ultimately going on as the second layer), GaInPNSb, GaInPSb, GaInPN, AlInP, AInPNSb, AlInPN, AlInPSb, AlGaInP, AlGaInPNSb, AlGaInPN, AlGaInPSb, GaInAsP, GaInAsPNSb, GaInAsPN, GaInAsPSb, GaAsP, GaAsPNSb, GaAsPN, GaAsPSb, AlGaInAs and AlGaAs, wherein for any material a sum of the contents of all group-III elements equals 1 and a sum of the contents of all group-V elements equals 1 (note the layer being InGaP with them being understood to be 1 and 1 for the group III and group V materials in this context); 
wherein the semiconductor multilayer structure is grown on the layer made of Ge (see growth for these layers done such that the (In)GaAs is grown first in an embodiment in section 2.2),
wherein the at least one first layer of the semiconductor multilayer structure has a lattice constant, which differs from a lattice constant of the Ge layer of the substrate by less than a difference between a lattice constant of GaAs and a lattice constant of Ge (In other words, the layer is more lattice matched than GaAs is to Ge normally, i.e. pretty close perfectly lattice matched, and certainly closer than the normal .08% lattice mismatch noted in section 2.3, here the office finds that it is disclosed that it is less than the .08% lattice mismatch that is normal for GaAs grown on Ge when .01 In concentration is added to make (In)GaAs).    

As to claim 16, Takamoto shows the device wherein: the at least one first layer of the semiconductor multilayer structure comprises a AlxGa1- xAs material (see (In)GaAs above) fulfilling one of the following conditions: x is approximately 0.6 and the material is AlxGa1-xAs; x > 0.6 and the material is selected from a group consisting of AlxGai-x-yInyAs wherein 0<=y<=0.02 (in other words when x and y is .01 it will be (In)GaAs, and here it is In.01Ga.99As), or some other options.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 12, 13 and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. (“Mori” US 2008/0149915 published 06/26/2008) in view of Takamoto et al. (“Takamoto” Takamoto, T. “Multijunction solar cell Technologies – High efficiency, Radiation Resistance, and concentrator applications” 3rd World Conf. on Photo. Ene. Conv. 06/28/2004 pp. 581-586) and further in view of Bolkhovityanov et al. (“Bolkhovityanov” Bolkhovityanov, Y. “GaAs epitaxy on Si substrates:  modern status of research and engineering” Pys-Usp. 51 (5) 08/2008 pp. 437-456), with further evidence for claim 20 from Takagi, S (“Silicon-Germanium (SiGe) Nanostructures”, 2011).  
As to claim 12, Mori shows a semiconductor device (see Fig. 6; [0043] for all citations and note also some details in [0044] from Fig. 7 about its method of making) comprising: 
a substrate comprising a layer made of Ge (see Ge substrate material)
and a semiconductor multilayer structure comprising: 
at least one first layer comprising a material selected from a group consisting of: 
AlxGai-xAs, wherein x is approximately 0.6, AlxGa1-x-yInyAs wherein 0<= x <= 0.6 and 0<=y<=0.02 (basically with x=0 and y=0 this will be GaAs, and see GaAs in [0043] for layer 64), or some others, wherein for any material a sum of the contents of all group-III elements equals 1 and a sum of the contents of all group-V elements equals 1 (note the layer is GaAs here with them being understood to be 1 and 1 for the group III and group V materials in this context); and 
at least one second layer comprising a material selected from a group consisting of GaInAsNSb, GaInAsN, AlGaInAsNSb, AlGaInAsN, GaAs, GaInAs, GaInAsSb, GaInNSb, GaInP, GaInPNSb, GaInPSb, GaInPN, AlInP, AInPNSb, AlInPN, AlInPSb, AlGaInP, AlGaInPNSb, AlGaInPN, AlGaInPSb, GaInAsP, GaInAsPNSb, GaInAsPN, GaInAsPSb, GaAsP (see the GaAsP layer 36 grown), GaAsPNSb, GaAsPN, GaAsPSb, AlGaInAs and AlGaAs, wherein for any material a sum of the contents of all group-III elements equals 1 and a sum of the contents of all group-V elements equals 1 (note the layer being GaAsP with them being understood to be 1 and 1 for the group III and group V materials in this context); 
wherein the semiconductor multilayer structure is grown on the layer made of Ge (see epitaxial growth in [0043-0044] for these layers).  

However, Mori fails to show the device being one wherein the at least one first layer of the semiconductor multilayer structure has a lattice constant, which differs from a lattice constant of the Ge layer of the substrate by less than a difference between a lattice constant of GaAs and a lattice constant of Ge (that is to say, the first layer needs to have a lattice constant that is more lattice matched to Ge than just GaAs and Ge would be, or said differently, they have less of a difference between their lattice constants such that they the constants are closer to each other, i.e. more matched; in other words, in this context, it needs a tiny bit of In added to the GaAs layer so that the layers are being lattice matched a bit, and with the additional provisio that the In is no more than .02 by the terms of the claim’s upper body).  

Takamoto shows a technique of lattice matching GaAs layers with underlying Ge substrate layers by adding .01 (1%) In to the layer(s) thereabove (see Takamoto describing how they successfully lattice matched GaAs to Ge underlayers in section 2.3 page 582 to achieve a better, if not outright near perfectly/precisely lattice match).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the addition of .01 Indium to GaAs grown layers on Ge as taught by Takamoto to have added .01 Indium to the GaAs grown layer in Mori with the motivation of achieving a better/precise lattice match (see better lattice match achieved in section 2.3 of page 582 of Takamoto with only minor sacrifice in function of the layer, and see also Bolkhovityanov cited above discussing all of GaAs solar cells, lasers, and FET substrate work being one related field trying to provide good substrate platforms for growing quality GaAs on for analogous transistors, lasers, solar cell devices etc. in section 8 on page 453 second and third paragraph).  

The office notes that after the .01 In concentration is added to the GaAs layer in Mori, then the office finds that the layer will have an even closer lattice match to Ge, that is to say, the at least one first layer of the semiconductor multilayer structure will have a lattice constant which differs from a lattice constant of the Ge layer of the substrate by less than a normal difference between a lattice constant of GaAs and a lattice constant of Ge.  


As to claim 13, Mori, as modified by Takamoto and Bolkhovityanov above shows the device wherein: 
the at least one first layer comprises a plurality of first layers (see the GaAs layer 64 + 38); the at least one second layer comprises a plurality of second layers (see layer GaAsP 36 + light emitting structure 31-35); and the semiconductor multilayer structure is an optoelectronic semiconductor multilayer structure (this is a light emitter made of semiconductor multilayer structure) comprising: the plurality of the first layers forming inactive layers (note 64+38 are both inactive layers), and the plurality of the second layers forming active layers (note the plural layers in 31-35 are forming active layers in the AlInGaP and InGaP embodiment).  

As to claim 18, Mori, as modified by Takamoto and Bolkhovityanov above shows the device wherein:  the substrate comprises at least one additional layer of a material selected from a group consisting of Si (see lowermost layer of Si 61), SiGe and Ge.  

As to claim 19, Mori, as modified by Takamoto and Bolkhovityanov above shows the device wherein:  the Ge layer is strain relaxed with respect to the at least one additional layer of the substrate (see Ge being strain relaxed by the buffer layer of SiGe 62 with respect to the layer of Si).  

As to claim 20, Mori, as modified by Takamoto and Bolkhovityanov above shows the device wherein:  the Ge layer is compressively strained with respect to the at least one additional layer of the substrate (note that the Ge is compressively strained with respect to the Si layer; see discussion in the Takagi reference cited already on the record about forming Ge on SiGe epitaxially and noting that the strain is simply in proportion to the amount of Si in the SiGe, but this applying as well to the underlying main Si layer) and the substrate further comprises a strain compensation layer (note the SiGe buffer layer 62); and the strain compensation layer is grown in direct contact with the Ge layer either between the Ge layer and the semiconductor multilaver structure or between the Ge layer and another layer of the substrate (note 62 is grown between 63 and 61).  

As to claim 21, Mori, as modified by Takamoto and Bolkhovityanov above shows the device wherein:  a microelectronic device is manufactured on the at least one additional layer of the substrate (in this context this appears to be a microelectronic light emitting diode formed on the at least one additional layer noted above).    


Claim(s) 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (“Lee” Lee, A. “Continuous-wave InAs/GaAs quantum-dot laser diodes monolithically grown on Si substrate with low threshold current densities” IET Optoelectronics 05/2014 pp. 22181-22185) in view of Takamoto et al. (“Takamoto” Takamoto, T. “Multijunction solar cell Technologies – High efficiency, Radiation Resistance, and concentrator applications” 3rd World Conf. on Photo. Ene. Conv. 06/28/2004 pp. 581-586) and further in view of Bolkhovityanov et al. (“Bolkhovityanov” Bolkhovityanov, Y. “GaAs epitaxy on Si substrates:  modern status of research and engineering” Pys-Usp. 51 (5) 08/2008 pp. 437-456).  
As to claim 12, Lee shows a semiconductor device (see Fig. 1 and associated text) comprising:   
a substrate comprising a layer made of Ge (see Ge substrate layer in section 2 on page 22183); 
and a semiconductor multilayer structure comprising: 
at least one first layer comprising a material selected from a group consisting of: 
AlxGa1-xAs, wherein x is approximately 0.6, AlxGa1-x-yInyAs wherein 0<= x <= 0.6 and 0<=y<=0.02 (basically with x=0 and y=0 this will be GaAs for the 2.0 um p+ GaAs buffer layer and the 300 nm n-GaAs contacting layer), or some others, wherein for any material a sum of the contents of all group-III elements equals 1 and a sum of the contents of all group-V elements equals 1 (note the layer being GaAs with them being understood to be 1 and 1 for the group III and group V materials in this context); and 
at least one second layer comprising a material selected from a group consisting of GaInAsNSb, GaInAsN, AlGaInAsNSb, AlGaInAsN, GaAs, GaInAs (See the InGaAs DWELL layers in first paragraph of page 22184), GaInAsSb, GaInNSb, GaInP, GaInPNSb, GaInPSb, GaInPN, AlInP, AInPNSb, A1InPN, AlInPSb, AlGaInP, AlGaInPNSb, AlGaInPN, AlGaInPSb, GaInAsP, GaInAsPNSb, GaInAsPN, GaInAsPSb, GaAsP, GaAsPNSb, GaAsPN, GaAsPSb, AlGaInAs and AlGaAs (see AlGaAs for layers of 1.5 um p-Al0.4-Ga0.6As cladding layer also), wherein for any material a sum of the contents of all group-III elements equals 1 and a sum of the contents of all group-V elements equals 1 (note the layers being InGaAs and AlGaAs with them being understood to be 1 and 1 for the group III and group V materials in this context); 
wherein the semiconductor multilayer structure is grown on the layer made of Ge (note these are epitaxial layers grown on the Ge layer section 2 on page 22183).  

However, Lee fails to show the device being one wherein the at least one first layer of the semiconductor multilayer structure has a lattice constant, which differs from a lattice constant of the Ge layer of the substrate by less than a difference between a lattice constant of GaAs and a lattice constant of Ge (that is to say, the first layer needs to have a lattice constant that is more lattice matched to Ge than just GaAs and Ge would be, or said differently, they have less of a difference between their lattice constants such that they the constants are closer to each other, i.e. more matched; in other words, in this context, it needs a tiny bit of In added to the GaAs layer so that the layers are being lattice matched a bit, and with the additional provisio that the In is no more than .02 by the terms of the claim’s upper body).  

Takamoto shows a technique of lattice matching GaAs layers with underlying Ge substrate layers by adding .01 (1%) In to the layer(s) thereabove (see Takamoto describing how they successfully lattice matched GaAs to Ge underlayers in section 2.3 page 582 to achieve a better, if not outright near perfectly/precisely lattice match).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the addition of .01 Indium to GaAs grown layers on Ge as taught by Takamoto to have added .01 Indium to the GaAs grown layer in Lee with the motivation of achieving a better/precise lattice match (see better lattice match achieved in section 2.3 of page 582 of Takamoto with only minor sacrifice in function of the layer, and see also Bolkhovityanov cited above discussing all of GaAs solar cells, lasers, and FET substrate work being one related field trying to provide good substrate platforms for growing quality GaAs on for analogous transistors, lasers, solar cell devices etc. in section 8 on page 453 second and third paragraph).  

The office notes that after the .01 In concentration is added to the GaAs layer in Lee, then the office finds that the layer will have an even closer lattice match to Ge, that is to say, the at least one first layer of the semiconductor multilayer structure will have a lattice constant which differs from a lattice constant of the Ge layer of the substrate by less than a normal difference between a lattice constant of GaAs and a lattice constant of Ge.  

As to claim 13, Lee, as modified by Takamoto and Bolkhovityanov above, shows the device wherein: the at least one first layer comprises a plurality of first layers (see the layers noted above for the first layers); the at least one second layer comprises a plurality of second layers (see layers noted above for the second layers); and the semiconductor multilayer structure is an optoelectronic semiconductor multilayer structure (this is a laser) comprising: the plurality of the first layers forming inactive layers (the two layers above both being inactive layers), and the plurality of the second layers forming active layers (note the layers discussed above made of InGaAs).  

As to claim 14, Lee, as modified by Takamoto and Bolkhovityanov above, shows the device wherein: the semiconductor multilayer structure is a heterostructure forming a laser gain structure (the structure here appear to include a laser gain structure at the active region).  


Claim(s) 12-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (“Kim” US 2017/0033261 published 02/02/2017) in view of Takamoto et al. (“Takamoto” Takamoto, T. “Multijunction solar cell Technologies – High efficiency, Radiation Resistance, and concentrator applications” 3rd World Conf. on Photo. Ene. Conv. 06/28/2004 pp. 581-586) and further in view of Bolkhovityanov et al. (“Bolkhovityanov” Bolkhovityanov, Y. “GaAs epitaxy on Si substrates:  modern status of research and engineering” Pys-Usp. 51 (5) 08/2008 pp. 437-456).  
As to claim 12, Kim shows a semiconductor device (see Fig. 1) comprising: 
a substrate comprising a layer made of Ge (see Ge substrate layer 10 in 0020); 
and a semiconductor multilayer structure comprising: 
at least one first layer comprising a material selected from a group consisting of: 
AlxGa1-xAs, wherein x is approximately 0.6, AlxGa1-x-yInyAs wherein 0<= x <= 0.6 and 0<=y<=0.02 (basically with x=0.2 and y=0 this will be Al.2Ga.8As for layers 15a in [0023], note that the layer(s) in this stack 15 are noted to be lattice matched to the Ge therebelow), or some others, wherein for any material a sum of the contents of all group-III elements equals 1 and a sum of the contents of all group-V elements equals 1 (note the layer being AlGaAs with them being understood to be 1 and 1 for the group III and group V materials in this context); and 
at least one second layer comprising a material selected from a group consisting of GaInAsNSb, GaInAsN, AlGaInAsNSb, AlGaInAsN, GaAs, GaInAs, GaInAsSb, GaInNSb, GaInP, GaInPNSb, GaInPSb, GaInPN, AlInP, AInPNSb, A1InPN, AlInPSb, AlGaInP, AlGaInPNSb, AlGaInPN, AlGaInPSb, GaInAsP, GaInAsPNSb, GaInAsPN, GaInAsPSb, GaAsP, GaAsPNSb, GaAsPN, GaAsPSb, AlGaInAs and AlGaAs (see AlGaAs for layer 15b in [0023]), wherein for any material a sum of the contents of all group-III elements equals 1 and a sum of the contents of all group-V elements equals 1 (note the layer being AlGaAs with them being understood to be 1 and 1 for the group III and group V materials in this context); 
wherein the semiconductor multilayer structure is grown on the layer made of Ge (note these are epitaxial layers grown on the Ge layer in [0022]).  

However, Kim fails to explicitly show the device being one wherein the at least one first layer of the semiconductor multilayer structure has a lattice constant, which differs from a lattice constant of the Ge layer of the substrate by less than a difference between a lattice constant of GaAs and a lattice constant of Ge (that is to say, the first layer needs to have a lattice constant that is more lattice matched to Ge than just GaAs and Ge would be, or said differently, they have less of a difference between their lattice constants such that they the constants are closer to each other, i.e. more matched; in other words, in this context, it needs a layer between 10 and 15 inserted that is GaAs with a tiny bit of In added to the GaAs layer so that the layers are being lattice matched precisely to the Ge, and with the additional provisio that the In is no more than .02 by the terms of the claim’s upper body or otherwise would need to say that the lattice matching is precise in the parent reference itself; the office notes here that this reference likely includes disclosure of an embodiment that is precisely lattice matched as an implied embodiment in this context as an embodiment immediately envisaged by one of skill in the art, due to the disclosure in [0023] of lattice matching, but as it is not explicitly 100% lattice matched the office will here find the evidence is insufficient to find 100% lattice matching at this time for the purpose of this rejection).  

Takamoto shows a technique of lattice matching GaAs layers with underlying Ge substrate layers by adding .01 (1%) In to the layer(s) thereabove (see Takamoto describing how they successfully lattice matched GaAs to Ge underlayers in section 2.3 page 582 to achieve a better, if not outright near perfectly/precisely lattice match in a Ge/(In 1%)GaAs/overlayer stack following the disclosure of the Ge/GaAs/overlayer stack in section 2.2).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the addition of .01 Indium to a GaAs grown layers on Ge as a lattice matched beginning growth layer as taught by Takamoto to have added an .01 Indium containing GaAs grown layer in Kim with the motivation of achieving a better/precise lattice match (see better lattice match achieved in section 2.3 of page 582 of Takamoto with only minor sacrifice in function of the layer and providing a good platform for 3-5 layers to be grown thereon, and see also Bolkhovityanov cited above discussing all of GaAs solar cells, lasers, and FET substrate work being one related field trying to provide good substrate platforms for growing quality GaAs on for analogous transistors, lasers, solar cell devices etc. in section 8 on page 453 second and third paragraph.  Note further this should help Kim achieve the stated goal in Kim of lattice matching the layers grown on the Ge below to a precise amount).  

The office notes that after the .01 In concentration GaAs layer is brought into the Kim stack on the Ge, then the office finds that the overall layer (the newly brought in (In)GaAs + the layer 15a noted above as an overall multilayer layer) will have an even closer lattice match to Ge, that is to say, the at least one first layer of the semiconductor multilayer structure will have a lattice constant which differs from a lattice constant of the Ge layer of the substrate by less than a normal difference between a lattice constant of GaAs and a lattice constant of Ge (note this is because of the practically precise lattice match achieved vs. just putting GaAs on top of the Ge).  


As to claim 13, Kim, as modified by Takamoto and Bolkhovityanov above shows the device wherein: the at least one first layer comprises a plurality of first layers (see the layers newly brought in (In)GaAs layer + layers 15a); the at least one second layer comprises a plurality of second layers (see layers 15b noted above but here designated along with layers making up active structure 20); and the semiconductor multilayer structure is an optoelectronic semiconductor multilayer structure (this is a light emitter made of semiconductor multilayer structure) comprising: the plurality of the first layers forming inactive layers (note the 15a  layers are all inactive layers along with the newly brought in (In)GaAs layer), and the plurality of the second layers forming active layers (note the layers in 20 are forming active layers and are part of the 15b+20 layers).  

As to claim 15, Kim, as modified by Takamoto and Bolkhovityanov above shows the device wherein: the optoelectronic semiconductor multilayer structure comprises a distributed Bragg reflector comprising a plurality of layers of an AlGaAs-based material (see the bragg reflector comprising a plurality of the 15a/15b AlGaAs based layers).  


Claim(s) 12 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al. (“Fischer” Fischer, R “Growth and properties of GaAs/AlGaAs on nonpolar substrates using molecular beam epitaxy” Jour. Of App. Phys. 58, 374 published online 06/04/1998) in view of Takamoto et al. (“Takamoto” Takamoto, T. “Multijunction solar cell Technologies – High efficiency, Radiation Resistance, and concentrator applications” 3rd World Conf. on Photo. Ene. Conv. 06/28/2004 pp. 581-586) and further in view of Bolkhovityanov et al. (“Bolkhovityanov” Bolkhovityanov, Y. “GaAs epitaxy on Si substrates:  modern status of research and engineering” Pys-Usp. 51 (5) 08/2008 pp. 437-456).  
As to claim 12, Fischer shows a semiconductor device (see MODFET described in page 375-376 at end paragraph of page 375 and first paragraph of page 376) comprising: 
a substrate comprising a layer made of Ge (see MODFETs grown on Ge substrate in first paragraph of page 376); 
and a semiconductor multilayer structure comprising: 
at least one first layer comprising a material selected from a group consisting of: 
AlxGa1-xAs, wherein x is approximately 0.6, AlxGa1-x-yInyAs wherein 0<= x <= 0.6 and 0<=y<=0.02 (basically with x=0 and y=0 this will be GaAs and see the GaAs layers in the lower superlattice; note as an alternate grounds of rejection the GaAs buffer layer or GaAs upper superlattice buffer layer(s) can be designated here as well), or some others, wherein for any material a sum of the contents of all group-III elements equals 1 and a sum of the contents of all group-V elements equals 1 (note the layer is GaAs here with them being understood to be 1 and 1 for the group III and group V materials in this context); and 
at least one second layer comprising a material selected from a group consisting of GaInAsNSb, GaInAsN, AlGaInAsNSb, AlGaInAsN, GaAs, GaInAs, GaInAsSb, GaInNSb, GaInP, GaInPNSb, GaInPSb, GaInPN, AlInP, AInPNSb, AlInPN, AlInPSb, AlGaInP, AlGaInPNSb, AlGaInPN, AlGaInPSb, GaInAsP, GaInAsPNSb, GaInAsPN, GaInAsPSb, GaAsP, GaAsPNSb, GaAsPN, GaAsPSb, AlGaInAs and AlGaAs (see AlGaAs for layers in the lower superlattice noted above; note in the alternate the AlGaAs layers in the upper superlattice can be designated in the alternate) wherein for any material a sum of the contents of all group-III elements equals 1 and a sum of the contents of all group-V elements equals 1 (note the layer being AlGaAs with them being understood to be 1 and 1 for the group III and group V materials in this context); 
wherein the semiconductor multilayer structure is grown on the layer made of Ge (note these are grown on the Ge layer in last paragraph of page 375 and this is being done on the Ge substrate in the first paragraph of page 376).  

However, Fischer fails to explicitly show the device being one wherein the at least one first layer of the semiconductor multilayer structure has a lattice constant, which differs from a lattice constant of the Ge layer of the substrate by less than a difference between a lattice constant of GaAs and a lattice constant of Ge (that is to say, the first layer needs to have a lattice constant that is more lattice matched to Ge than just GaAs and Ge would be, or said differently, they have less of a difference between their lattice constants such that they the constants are closer to each other, i.e. more matched; in other words, in this context, Fischer needs either a layer between the Ge substrate and the overlying device layers above his buffer/SLS buffer structure inserted that is GaAs with a tiny bit/1% of In added to the GaAs layer so that the layers are being lattice matched precisely to the Ge, and with the additional provisio that the In is no more than .02 by the terms of the claim’s upper body or otherwise would need to say that the lattice matching done by his actual buffer layer(s) is more precise than mere GaAs itself in the actual parent reference itself; the office notes here that this reference likely includes disclosure of an embodiment that is more precisely lattice matched than pure GaAs in the upper superlattice buffer layer(s) multilayer structure as it is implied in this context that the superlattice buffer layer is being used to compliment the normal GaAs thick buffer layer with an even better lattice matching using the 100A GaAs/100A Al0.3Ga0.7As layers as the whole point of making that superlattice, and as would be expected by adding a tiny amount of Al into the overall thick buffer+superlattice buffer structure, however as this is not explicit the office will find that this limitation is not shown for the purpose of this rejection).  

Takamoto shows a technique of lattice matching GaAs layers with underlying Ge substrate layers by adding .01 (1%) In to the layer(s) thereabove (see Takamoto describing how they successfully lattice matched GaAs to Ge underlayers in section 2.3 page 582 to achieve a better, if not outright near perfectly/precisely lattice match).  Note additionally in the alternate Takamoto shows a technique of lattice matching GaAs layers with underlying Ge substrate layers by adding .01 (1%) In to the layer(s) thereabove (see Takamoto describing how they successfully lattice matched GaAs to Ge underlayers in section 2.3 page 582 to achieve a better, if not outright near perfectly/precisely lattice match in a Ge/(In 1%)GaAs/overlayer stack following the disclosure of the Ge/GaAs/overlayer stack in section 2.2).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the addition of .01 Indium to GaAs grown layers on Ge as taught by Takamoto to have added .01 Indium to the GaAs grown layers in the lower superlattice of Fischer with the motivation of achieving a better/precise lattice match (see better lattice match achieved in section 2.3 of page 582 of Takamoto with only minor sacrifice in function of the layer, and see also Bolkhovityanov cited above discussing all of GaAs solar cells, lasers, and FET substrate work being one related field trying to provide good substrate platforms for growing quality GaAs on for analogous transistors, lasers, solar cell devices etc. in section 8 on page 453 second and third paragraph).  

The office notes that after the .01 In concentration is added to the GaAs lower superlattice layers in Lee, then the office finds that the overall layer will have an even closer lattice match to Ge, that is to say, the at least one first layer of the semiconductor multilayer structure will have a lattice constant which differs from a lattice constant of the Ge layer of the substrate by less than a normal difference between a lattice constant of GaAs and a lattice constant of Ge.  The office notes here additionally that any of the alternate grounds of rejection noted above can be used here where either a new (In 1%)GaAs layer can be put in to the stack in Fischer right on the Ge, or right under the thick GaAs buffer layer, or can simply be used to replace the thick GaAs buffer layer (or the upper GaAs superlattice layers) as it should do the buffer job better as it is more lattice matched.  But for now the above main grounds of rejection seems to be the simplest grounds of rejection available so the office will use that at this time.    

As to claim 22, Fischer as modified by Takamoto and Bolkhovityanov above shows the device wherein: the semiconductor multilayer structure is a transistor (note the device discussed above being a modulation doped field effect transistor MODFET).  


Response to Arguments
Applicant’s arguments, see Remarks, filed 08/12/2022, with respect to previous grounds of rejection and objections have been fully considered and are persuasive.  The previous objections and rejections have been withdrawn.  However, the office notes that there are additional grounds of rejection set forth above.  

Conclusion
The office notes for the applicant that the most recent amendment did make some progress in distinguishing the claims.  However, there is still a rather large amount of art available to the office under 35 U.S.C 103 for the claims as drafted.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT S WITHERS/Primary Examiner, Art Unit 2891